THE THIRTEENTH COURT OF APPEALS

                                   13-21-00138-CV


                 CAMERON COUNTY, TEXAS BY AND THROUGH THE
                    CAMERON COUNTY COMMISSIONERS COURT
                                         v.
               ERIC GARZA, IN HIS INDIVIDUAL AND OFFICIAL CAPACITY
                        AS SHERIFF OF CAMERON COUNTY


                                    On Appeal from the
                     445th District Court of Cameron County, Texas
                        Trial Court Cause No. 2021-DCL-02243


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

July 1, 2021